DETAILED ACTION
Claim Objections
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-10  are objected to because of the following informalities: “A drive mechanism ” should recite--the drive mechanism--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s)1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Walls 2015/0040700.

Regarding claim 1, Walls disclose a drive mechanism for a slide-out room, the drive mechanism comprising: a first corner bracket (72), securable at an intersection of 
a sidewall,20 and a top wall,16 of the slide-out room, 
the first corner bracket,49 including
 a first channel therein; 
a second corner bracket,72 the sidewall and 
a floor of the slide-out room, the second corner bracket including 
a second channel therein; 
a first horizontal gear rack,35 secured in the first channel; 

a second horizontal gear rack spaced from the first horizontal gear rack and secured in the second channel;
 a motor; a drive shaft ,48 coupled with the motor;
 a first drive gear, coupled with the drive shaft and engaging the first horizontal gear rack; and
 a second drive gear ,35 coupled with the drive shaft and engaging the second horizontal gear rack.Regarding Claim 2, Walls disclose a drive mechanism according to claim 1, further comprising a first cover (fascia) positioned over the first horizontal gear rack, and a second cover positioned over the second horizontal gear rack.Regarding claim 3,Walls disclose drive mechanism according to claim 2, wherein the first drive gear extends through the first cover into engagement with the first horizontal gear rack, and wherein the second drive gear extends through the second cover into engagement with the second horizontal gear rack.Regarding claim 4, Walls disclose a drive mechanism according to claim 2, wherein the first cover and the second cover are secured in the first and second corner brackets, respectively.Regarding claim 5, Walls disclose  a drive mechanism according to claim 1, further comprising a slider engaging exterior surfaces of each of the first and second horizontal gear racks.Regarding claim 6, Walls disclose drive mechanism according to claim 5, wherein the first and second drive gears are positioned through an opening in each of the sliders, respectively.Regarding claim 7, 	Wall disclose a drive mechanism according to claim 1, further comprising 
a first gear housing fixed relative to the slide-out room adjacent the sidewall of the slide-out room and housing the first drive gear, and 
a second gear housing fixed relative to the slide-out room adjacent the sidewall of the slide-out room and housing the second drive gear.Regarding claim 8, Walls disclose a drive mechanism according to claim 7, wherein the first and second gear,50 housings include 
a hole therethrough, and wherein the drive shaft is positioned through the holes in the first and second gear housings and through the first and second drive gears.Regarding claim 9, Walls disclose  a drive mechanism according to claim 7, further comprising a slider secured to each of the first gear housing and the second gear housing, the sliders respectively engaging exterior surfaces of the first and second horizontal gear racks.Regarding claim 10, Walls disclose a drive mechanism according to claim 9, wherein the first and second drive gears are positioned through an opening in each of the sliders, respectively.

Allowable Subject Matter
Claims 
11-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013. The examiner can normally be reached 6:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PINEL E ROMAIN/Primary Examiner, Art Unit 3612